BARKETT, Circuit Judge,
concurring:
I concur fully in the majority opinion because I believe Damiano clearly controls this ease.' Damiano explicitly reads the permissive stay provision of § 1821(d)(12)(A) to mean that Congress “intended to give the receiver the discretion of deciding whether to require the claimant to exhaust its administrative remedies or to allow the suit to proceed judicially.” Damiano, 104 F.3d 328, 334 (11th Cir.1997) (emphasis added). Quoting Whatley v. RTC, 32 F.3d 905, 908 (5th Cir.1994) to the same effect, the Damiano Court stated that “Congress intended for the receiver to decide whether to ‘proceed administratively based on the claimant’s complaint or any substitute or supplemental filing it may request, or forego the privilege of requesting a stay and thus proceed judicially.’ ” Damiano, 104 F.3d at 334. The dissent inexplicably reads this statement to create options for claimants. However, this misreads Damiano. Damiano put the burden on the receiver to decide whether to proceed administratively or judicially. It is the receiver’s election to go the administrative route — not the claimant’s response to this election — that may be “based on the claimant’s complaint or any substitute or supplemental filing it may request.” Damiano, 104 F.3d at 334. In this case, just as in Damiano, the receiver did not make known its choice to proceed administratively and so inform the claimant. To the contrary, in *1306both cases, all of the actions of the receiver throughout were consistent with the choice of the judicial route.
Nor does the RTC’s request of a stay in the present case change the analysis. The permissive stay created by FIRREA is intended to give the receiver a chance to analyze the case and decide how best to proceed. See H.R. Rep., quoted at 104 F.2d at 334. Although RTC requested a stay in the present case, it never made known to the claimants that it had opted to require them to proceed administratively. Damiano is clear that compliance with § 1821(d)(12) requires receivers who have opted to stay the action to “inform[ ] the plaintiff that it is doing so pending exhaustion of the administrative remedies.” Id at 335. This RTC failed to do. Moreover, it continued vigorously to proceed with litigation. It cannot now claim that plaintiffs were on notice that it was the administrative route, and not the judicial one, that RTC intended to pursue.
The dissent also suggests that the language of § 1821(d)(5)(F)(ii), to wit, “the filing of a claim with a receiver will not prejudice any right of a claimant to continue any [pre-receivership] action [filed in court]” necessarily requires that the claimant file a claim with the receiver. ' This conclusion likewise flows from the misperception that it is the claimant and not. the receiver that has the option. Once it is recognized that the obligation to elect to require claimants to file an administrative claim or to allow the judicial action to proceed is vested in receivers, it becomes clear that this provision is designed to protect claimants- who are required to file administrative claims, not to require them to do so in eases where receivers have opted for a judicial disposition of the claim.
Finally, in Damiano, for purposes of the requirement of administrative exhaustion, this Court found FIRREA to differentiate between claims filed pre-receivership and those filed post-receivership. Given that claims filed in the courts prior to .the appointment of receivers will be, by definition, .at different stages of resolution, this reading is consistent with “FIRREA’s aim of the ‘expeditious[ ] and ,fair[ ]’ resolution of claims '... and its concern for conserving judicial.resources.” Damiano, 104 F.3d at 334 (quoting H.R.Rep. No. 54(1), 101st Cong., 1st Sess. 419 (1989), reprinted in 1989 U.S.C.C.AN. 86, 215).